BRIGHTMIRE, Judge,
dissenting.
I agree with the majority that the issue to be decided on this appeal is the proper construction of the employment contract. I cannot agree, however, that the trial court reached a correct result.
I
Bob Landsaw, Jr., president of defendant corporation, drew up the employment contract the terms of which are used as a basis for defendant’s cross-petition. It is an ambiguous, incomplete, nearly unintelligible agreement.1 Under these circumstances, not only does the burden of proof rest with the defendant to prove its claim but it is faced with overcoming an immense legal hurdle, namely, the requirement that the contract’s uncertainties must be strictly construed against it and interpreted in a manner most favorable to the employee. 15 O.S.1971 § 170. Moreover, parol evidence is admissible to explain the intent of the parties and, as we shall see, Landsaw’s construction of the contract is at war with its claim.
As a preliminary matter, I take issue with the majority’s statement that the word “draw” as used in subject contract is “commonly used interchangeably with” the word *385“advance.” While the word advance in an employment contract is used ordinarily to suggest a loan and in some rare instances to mean a gift, I can find no similar construction given to the word draw. Moreover, I also have difficulty with another assertion in the court’s opinion — that use of either word is an abbreviated way of saying “advance or draw against future earnings.” Advance suggests a source or manner of creating a fund, while draw connotes how the funds are obtained.2
II
Going now to the substance of the appeal, I do not agree that the contract provision referred to by the majority imposed an obligation upon the employee to pay her employer for any of the funds she received during her first three months of employment. Basically, the contract’s wording is quite meaningless. But if by injecting implications some sense can be made of it, I still cannot see any basis for reaching the conclusion that the employee owes the employer. Assuming an obligation to pay something is imposed on the employee by the contract, the only one I think that could possibly be read into it is with regard to funds she received in excess of $2,250, that is, $750 times three for the beginning three month period. Further, the contract seems to be saying that defendant has guaranteed the first three months payment and if the option to draw the funds is not exercised by the employee, the employer shall pay the undrawn balance immediately to the employee at the end of the three month period.
III
Finally, and most importantly, is the construction placed on the contract by its scrivener, Bob Landsaw. He admitted that if plaintiff had continued working for the defendant and had not reached monthly commissions of $750, she would not be obligated to pay anything.3 Thus Landsaw’s itself placed an interpretation on the contract which imposed no obligation upon plaintiff. And this makes its president’s further statement significant, namely, that the first time he actually told plaintiff she had to repay the first three months salary she received was on the day she quit. At trial he simply said he “assumed” she knew what interpretation he would put on the otherwise vague contract provision. Plaintiff, however, did not have such an understanding of the agreement, but said rather that she had considered the draw money to be a guarantee.
The conclusion I reach under these circumstances is that there was no competent evidence to which the trial judge could have anchored a construction that the contract imposed an absolute obligation on the employee to repay the first three months draw. The fact that she quit after the initial three month period could not have altered the contractual rights that existed at the expiration of the first three months. I would, therefore, reverse the judgment granting defendant’s cross-petition, remand the cause with instructions to enter judgment for plaintiff for $1,463.07 in earned commissions, and deny defendant’s prayer for relief.

. The provision at issue reads:
“I [plaintiff] have the option for a draw up to a total of $750.00 for the first 3 months to be balanced out at the end of that time, if Land-saw’s owes me it will be paid immediately, if 1 owe Landsaw’s it will be paid back when my month earnings are above $750.00 and will not exceed $200.00 unless I desire to.”


. At least when those words are used as verbs. I suppose people have been known to use both terms as nouns, i. e., “I want an advance.” In such an event, advance means loan. If an employee should, however, say “I want a draw,” one might be tempted to hand her a lit cigarette.


. This admission came in the form of a negative answer to Interrogatory 10, which reads:
“Had Sue Griffin’s commissions never reached the $750.00 per month break-point as per the contract, and had she remained on as an employee, would she have ever had to repay the money that was advanced to her? If she would have eventually had to repay, when would she have had to pay, if she remained as an employee?”
It should be noted that defendant said plaintiff owed it $2,550 claiming she was paid an additional $300. Under the store’s own interpretation of its contract, however, it would appear that even this amount is not owed to defendant because plaintiff never reached the $750 threshold in earned monthly commissions, therefore, her obligation to repay never arose.